Exhibit 10.6

 

November 26, 2012

 

Excel Mortgage Servicing, Inc.

 

AmeriHome Mortgage Corporation

19500 Jamboree Road

 

19500 Jamboree Road

Irvine, CA 92162

 

Irvine, CA 92162

 

 

 

Integrated Real Estate Service Corporation

 

 

19500 Jamboree Road

 

 

Irvine, CA 92162

 

 

 

Re:  Fourth Amendment to Master Repurchase Agreement and Pricing Letter (“Fourth
Amendment”).

 

This Fourth Amendment is made this 26th day of November, 2012 (the “Amendment
Effective Date”), to that certain Master Repurchase Agreement, dated August 31,
2011 (the “Repurchase Agreement”) and the Pricing Letter, dated August 31, 2011
(the “Pricing Letter”), as amended by the First Amendment to Master Repurchase
Agreement and Pricing Letter dated May 1, 2012 (the “First Amendment”), by the
Second Amendment to Master Repurchase Agreement and Pricing Letter dated
June 21, 2012 (the “Second Amendment”) and by the Third Amendment to Master
Repurchase Agreement and Pricing Letter dated August 24, 2012 (the “Third
Amendment”), in each case by and among Excel Mortgage Servicing, Inc. and
AmeriHome Mortgage Corporation (each a “Seller” and, collectively, “Sellers”),
and EverBank (“Buyer”).  The Repurchase Agreement, the Pricing Letter, the First
Amendment, the Second Amendment and the Third Amendment are sometimes
hereinafter collectively referred to as the “Agreement.”

 

WHEREAS, Sellers and Integrated Real Estate Service Corporation (“Guarantor”)
requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.                            Amendments.

 

(a)                                 The following definitions contained in
Section 1 of the Pricing Letter are hereby amended and restated in their
entirety as follows:

 

--------------------------------------------------------------------------------


 

“‘Pricing Spread’ shall mean:

 

Type of Mortgage Loan

 

Percentage

 

 

 

 

 

Conforming Mortgage Loans, Eligible Government Mortgage Loans, Eligible
Correspondent Mortgage Loans, Category 1 High LTV VA Refinance Loans and Jumbo
Mortgage Loans

 

3.25

%

 

 

 

 

Category 2 High LTV VA Refinance Mortgage Loans

 

3.50

%

 

 

 

 

DU Refi Plus Loans

 

3.50

%

 

 

 

 

Aged Mortgage Loans

 

4.00

%

 

 

 

 

Mortgage Loans exceeding the applicable Transaction Term Limitation

 

12.00

%

 

Where a Purchased Mortgage Loan may qualify for two or more Pricing Spreads
hereunder, unless otherwise expressly agreed to by the Buyer in writing, such
Purchased Mortgage Loan shall be assigned the higher Pricing Spread, as
applicable.”

 

--------------------------------------------------------------------------------


 

“‘Purchase Price Percentage’ shall mean:

 

Type of Mortgage Loan

 

Percentage

 

 

 

 

 

Conforming Mortgage Loans, Eligible Government Mortgage Loans, Jumbo Loans with
Buyer as the Takeout Investor

 

98%

 

 

 

 

 

Category 1 High LTV VA Refinance Mortgage Loans

 

95%

 

 

 

 

 

Category 2 High LTV VA Refinance Mortgage Loans

 

90%

 

 

 

 

 

Jumbo Mortgage Loans with Takeout Investor other than Buyer

 

95%

 

 

 

 

 

Eligible Correspondent Mortgage Loans

 

97%

 

 

 

 

 

DU Refi Plus Loans

 

95%

 

 

 

 

 

Aged Mortgage Loans

 

The applicable percentage set forth above minus 10%

 

 

Where a Purchased Mortgage Loan may qualify for two or more Purchase Price
Percentages hereunder, unless otherwise expressly agreed to by Buyer in writing,
such Purchased Mortgage Loan shall be assigned the lower Purchase Price
Percentage, as applicable.”

 

“‘Termination Date’ shall mean the earliest of (i) November 25, 2013, (ii) such
date as Buyer may determine in its sole discretion by written notice to Seller
(provided that in the event of such notice of termination, the Repurchase Date
with respect to outstanding Transactions shall not be accelerated in the absence
of (a) an Event of Default or (b) the occurrence of a termination in accordance
with clauses (i) or (iii) of this definition) or (iii) such date as determined
by Buyer pursuant to its rights and remedies under the Agreement.”

 

(b)                                 Section 2 of the Pricing Letter is hereby
amended and restated in its entirety as follows:

 

“SECTION 2.                                                 Reserved.”

 

(c)                                  Section 3 of the Pricing Letter is hereby
amended and restated in its entirety as follows:

 

“SECTION 3.                  Certain Financial Condition Covenants.  Without
limiting any provision set forth in the Agreement, the applicable Seller Party
shall comply with the

 

--------------------------------------------------------------------------------


 

following covenants, each to be tested on each Test Date occurring prior to the
Termination Date, and each to be determined on a consolidated basis with such
Person’s Subsidiaries (including AmeriHome, with respect to Excel):

 

(i)                    Maintenance of Adjusted Tangible Net Worth.  (a) Excel
shall maintain an Adjusted Tangible Net Worth of not less than $10,000,000.00,
and (b) Guarantor shall maintain an Adjusted Tangible Net Worth of not less than
$15,000,000.00.

 

(ii)                 Maintenance of Ratio of Adjusted Indebtedness to Adjusted
Tangible Net Worth.  Excel shall maintain the ratio of its Adjusted Indebtedness
to its Adjusted Tangible Net Worth of no greater than 15:1.

 

(iii)              Operating Cash Flow to Debt Service Ratio.  Excel shall
maintain on a trailing six-month basis the ratio of (a) its Operating Cash Flow
to (b) its Debt Service of at least 1.00:1.00.

 

(iv)             Maintenance of Liquidity.  Excel shall ensure that it has cash
and Cash Equivalents (excluding Restricted Cash or cash pledged to Persons other
than Buyer), in an amount not less than the greater of (a) $2,000,000.00, and
(b) an amount equal to 20% of its Adjusted Tangible Net Worth.

 

(v)                Maintenance of Profitability. Excel shall not permit, for the
four (4) consecutive fiscal quarters ending on the relevant Test Date, Seller’s
Net Income for such four (4) consecutive fiscal quarters (on an aggregate basis)
to be less than $1.00.”

 

(d)                                 Sellers shall update the Compliance
Certificate attached as Exhibit A to the Pricing Letter to reflect the revised
financial covenants set forth in Section 1(c) of this Fourth Amendment.

 

(e)                                  The following definitions contained in
Section 2 of the Repurchase Agreement are hereby amended and restated in their
entirety as follows:

 

“‘Adjusted Tangible Net Worth’ shall mean, with respect to any Person at any
date, the Net Worth of such Person plus (a) (i) all unpaid principal of all
Subordinated Debt of such Person at such date; and (ii) the MSR Value at such
date; minus:  (b) (i) the aggregate book value of all intangible assets of such
Person (as determined in accordance with GAAP), including, without limitation,
goodwill; trademarks, trade names, service marks, copyrights, patents, licenses
and franchises; capitalized Servicing Rights; organizational expenses; and
deferred expenses; (ii) receivables from equity owners, Affiliates or employees;
(iii) advances of loans to Affiliates; (iv) investments in Affiliates;
(v) assets pledged to secure any liabilities not included in the Indebtedness of
such Person; and (vi) any other assets which would be deemed by HUD to be
unacceptable in calculating adjusted tangible net worth; in all cases,
calculated on a consolidated basis and determined in accordance with GAAP
consistent with those applied in the preparation of the Financial Statements
referred to herein.”

 

--------------------------------------------------------------------------------


 

“‘LIBOR Rate’ shall mean, with respect to each day a Transaction is outstanding,
the rate per annum equal to the rate appearing at  Reuters Screen LIBOR01
Page (or such other page as may replace the Reuters LIBOR01 Page on such service
or such other service as may be designated by Buyer for the purpose of
displaying London interbank offered rates for U.S. Dollar deposits) as one month
LIBOR on such date (and if such date is not a Business Day, the LIBOR Rate in
effect on the Business Day immediately preceding such date), and if such rate
shall not be so quoted, the rate per annum at which Buyer or its Affiliate is
offered dollar deposits at or about 10:00 a.m., New York City time, on such
date, by prime banks in the interbank eurodollar market where the eurodollar and
foreign currency exchange operations in respect of its Transactions are then
being conducted for delivery on such day for a period of one month and in an
amount comparable to the amount of the Transactions outstanding on such day. “

 

(f)                                   The definitions of “LIBOR Floor” contained
in the Repurchase Agreement and the Pricing Letter are hereby deleted.

 

(g)                                  Section 3(c)(i) of the Repurchase Agreement
is hereby amended and restated in its entirety as follows:

 

“(i)             The applicable Seller shall deliver a Transaction Request
through the EverBank Warehouse Electronic System to Buyer on or prior to the
date and time set forth in Section 3(b)(vi) prior to entering into any
Transaction.  Such Transaction Request shall include all information required by
Buyer pursuant to the EverBank Warehouse Customer Guide.  Following receipt of
such request, Buyer may in its sole discretion agree to enter into such
requested Transaction, in which case it will fund the Purchase Price therefor as
contemplated in this Agreement.  Buyer’s funding the Purchase Price of the
Transaction and Seller’s acceptance thereof, will constitute the parties
agreement to enter into such Transaction.  Buyer shall confirm the terms of each
Transaction on the EverBank Warehouse Electronic System, including information
that sets forth (A) the Purchase Date, (B) the Purchase Price, (C) the
Repurchase Date, (D) the Pricing Rate applicable to the Transaction, (E) the
applicable Purchase Price Percentages, and (F) additional terms or conditions
not inconsistent with this Agreement; provided that Buyer’s failure to enter the
information into the EverBank Warehouse Electronic System shall not affect the
obligations of Sellers with respect to such Transaction.  This Agreement is not
a commitment by Buyer to enter into Transactions with Seller but rather sets
forth the procedures to be used in connection with periodic requests for Buyer
to enter into Transactions with Seller.  Seller hereby acknowledges that Buyer
is under no obligation to agree to enter into, or to enter into, any Transaction
pursuant to this Agreement. “

 

(h)                                 Section 3(c)(iii) of the Repurchase
Agreement is hereby amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“(iii)  Except as otherwise provided in the definition of Termination Date, the
Repurchase Date for each Transaction shall not be later than the Termination
Date.”

 

(i)                                     Section 12 of the Repurchase Agreement
is hereby amended by adding to the end thereof a new subsection (bb) as follows:

 

(bb)        Minimum Reserve Amount.  Sellers shall at all times maintain the
Minimum Reserve Amount in the Reserve Account.  In the event Buyer makes any
withdrawal from the Reserve Account, Buyer shall provide Sellers notice of such
withdrawal and Sellers shall have one (1) Business Day following such notice to
deposit sufficient funds in the Reserve Account to satisfy the Minimum Reserve
Amount.  Buyer shall have the right, but not the obligation, at any time and
from time to time to transfer funds from the Inbound Account or the Haircut
Account to the Reserve Account to maintain the Minimum Reserve Amount.

 

SECTION 2.                            Defined Terms.  Any terms capitalized but
not otherwise defined herein should have the respective meanings set forth in
the Agreement.

 

SECTION 3.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Fourth Amendment need not be made in the Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.

 

SECTION 4.                            Representations.  In order to induce Buyer
to execute and deliver this Fourth Amendment, each Seller hereby represents to
Buyer that as of the date hereof, except as otherwise expressly waived by Buyer
in writing, such Seller is in full compliance with all of the terms and
conditions of the Agreement including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Agreement.

 

SECTION 5.                            Governing Law. This Fourth Amendment and
any claim, controversy or dispute arising under or related to or in connection
with this Fourth Amendment, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law which shall govern.

 

SECTION 6.                            Counterparts.  This Fourth Amendment may
be executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
agreement.  This Fourth Amendment, to the extent signed and delivered by
facsimile or other electronic means, shall be treated in all manner and respects
as an original agreement and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
No signatory to this Fourth Amendment shall raise the use of a facsimile machine
or other electronic means to deliver a signature or the fact that any signature
or agreement was transmitted or communicated through

 

--------------------------------------------------------------------------------


 

the use of a facsimile machine or other electronic means as a defense to the
formation or enforceability of a contract and each such Person forever waives
any such defense.

 

SECTION 7.                            Guarantor.  Guarantor acknowledges and
agrees that nothing contained herein, and Guarantor’s signature hereon, shall
not be deemed an acknowledgement, a course of conduct, a waiver or an amendment
of the provisions of the Facility Guaranty, which continue in full force and
effect and do not require any Guarantor’s consent to the actions taken
hereunder.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused this Fourth
Amendment to be executed and delivered as of the Amendment Effective Date.

 

EXCEL MORTGAGE SERVICING,

 

EVERBANK, as Buyer

INC., as a Seller

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Paul Chmielinski

Name:

Todd R. Taylor

 

Name:

Paul Chmielinski

Title:

EVP/CFO

 

Title:

V,P.

 

 

 

 

 

 

AMERIHOME MORTGAGE

 

INTEGRATED REAL ESTATE

CORPORATION, as a Seller

 

SERVICE CORPORATION, as Guarantor

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Todd R. Taylor

Name:

Todd R. Taylor

 

Name:

Todd R. Taylor

Title:

EVP/CFO

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------

 

 